Citation Nr: 1203254	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-46 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for disability claimed as arthritis of the joints.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger, effective February 13, 2009; as well as denied service connection for a low back disorder; arthritis of the joints; and hypertension, to include as secondary to PTSD.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for service-connected residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger, and the denials of service connection for a low back disorder, arthritis of the joints and hypertension, to include as secondary to PTSD.  A statement of the case (SOC) regarding these matters was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

Because the claim for a higher rating for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger involves a request for a higher initial rating following the grant of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A February 2011 letter informed him that his hearing was scheduled for March 2011.   However, in correspondence received in March 2011, the Veteran cancelled his hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.   Although the Veteran has complained of low back pain, competent, persuasive evidence does not establish that the Veteran has, or, at any time pertinent to the current claim, has had a low back disorder.  

3.  Although the evidence does not establish a current diagnosis of arthritis of the joints, the evidence suggests that the Veteran's complaints of joint pains are attributable to gout.

4.  Gout was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such disability and the Veteran's military service.

5.  Hypertension was first manifested many years following the Veteran's separation from service, and there is no medical evidence or opinion that there exists a medical relationship, or nexus, between the hypertension and either service or service-connected PTSD.

6.  The Veteran's residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger, involve no more than overall moderate muscle injury, as the wound, caused by shrapnel fragments, has resulted in small, asymptomatic scars, and some complaints of the cardinal signs and symptoms of muscle disability (pain, stiffness, and loss of range of motion in the index finger).



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for disability claimed as arthritis of the joints are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for an initial rating in excess of 10 percent for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5229, 4.73, Diagnostic Code 5308 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

With respect to the Veteran's claims for service connection, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  With respect to the Veteran's claim for higher ratings, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the claims for service connection, in a February 2009 pre-rating letter, the RO provided the Veteran notice of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA in connection with his claims for service connection; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claims after issuance of the February 2009 letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Pertinent to the claim for a higher rating, after the award of service connection and assignment of an initial 10 percent rating for residuals of shell fragment wound to the left hand, the October 2009 SOC provided notice of what information and evidence was needed to substantiate a claim for a higher rating for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).
  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records dated through April 2010, and the report of an April 2009 VA hand, thumb and fingers examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted.  Although the Veteran has not undergone examination, and no medical opinion has been obtained in connection with any of the claims for service connection, for reasons that will be explained below, the Board finds that there is no duty to arrange for the Veteran to undergo VA examination or to obtain  medical opinion in connection with any of these claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Low Back Disorder

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disorder must be denied. 

Notably, the Veteran's service treatment records are negative for any findings or diagnosis of a lower back disorder.  Further, the Veteran's post-service treatment records are negative for any findings or diagnosis of a low back disorder.

Here, there is no medical evidence whatsoever to support a finding that the Veteran has, or at any time pertinent to the claim on appeal has had, a low back disorder.  Although the Veteran has complained of lower back pain, pain, alone, without underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Here, notwithstanding the Veteran's complaints, the post-service treatment records document no diagnosed low back disability.  Furthermore, as explained below, VA is not required to arrange for the Veteran to undergo examination, or to obtain a medical opinion, in connection with this claim. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. at 225 (1992).  In the instant case, the claim for service connection for a low back disorder must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

B.  Arthritis of the Joints

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for claimed arthritis of the joints must be denied. 

At the outset, the Board notes that, notwithstanding the Veteran's characterization of his claim, neither service treatment nor post service records reflect that the Veteran has been diagnosed with arthritis.  Post service, the Veteran has been diagnosed with gout; however, there is no medical suggestion whatsoever that any such gout is etiologically related to the Veteran's service.

A March 2008 private treatment record reflects a past medical history of gout.  In a January 2009 VA treatment record, the Veteran complained of occasional neck and joint pain and reported that he took allopurinol for gout.  Objectively, his gait and station were normal.  There was no clubbing, cyanosis, or joint inflammation.  The pertinent assessment was gout.  The Veteran was instructed to continue taking allopurinol, 100 mg, three times per week.  Subsequent treatment records reflect an assessment of gout or a noted prior medical history of gout.

As indicated, in this case, there is no medical record of treatment for or a diagnosis of gout prior to 2008.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

There also is no medical evidence or opinion to even suggest that that gout diagnosed many years post-service is in any way related to service, and, as explained below, no medical examination or opinion in this regard is required.


C.  Hypertension, to include as secondary to PTSD

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

While the Veteran has asserted the his hypertension is medically- related to his service-connected PTSD, to give the Veteran every consideration, the Board will, as the RO has, consider the claim on direct and secondary bases. 

Service treatment records reflect no complaints of, treatment for or diagnosis of hypertension; hence, the disability was not shown in service.  Moreover, hypertension was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes that a March 2008 private treatment record reflects a diagnosis of hypertension; there is no record of a diagnosis of hypertension prior to 2008.  The Board again points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.

Furthermore , there is no medical evidence or opinion to even suggest that that hypertension is medically-related to either the Veteran's service or to his service-connected PTSD, and as explained below, no medical examination or opinion in this regard is required.


D.  All Claims

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this appeal, none of the claims meets the requirements to obtain a VA medical opinion.  As indicated, fundamentally, there is no medical evidence of any back disability, nor is there any medical indication that any disability claimed as arthritis of the joints (gout) or hypertension was present in service, or, for many years thereafter, or that either disability is medically associated with an event, injury, or disease in service, or, specific to hypertension, a service-connected disability (PTSD).  Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports these claim on either a direct or secondary basis.

Furthermore, to whatever extent the Veteran and/or his representative attempt to support any of the claims on the basis of lay assertions, alone, such attempt must fail.  The matters of current diagnosis-and if established, medical etiology-of the disabilities for which service connection is sought are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to offer an opinion on any of the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for a claimed low back disorder, for claimed arthritis of the joints (gout), and for hypertension to include as secondary to service-connected PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports any of these claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Higher rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned the initial 10 percent rating for the Veteran's residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger pursuant to 38 C.F.R. §§ 4.71a and 4.73 Diagnostic Codes 5229-5308, indicating that he has an unlisted disability rated on the basis of Group VIII muscle injury.  See 38 C.F.R. § 4.27,

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5229, a 10 percent rating (for major and minor extremity) is assigned for limitation of motion of the index or long finger, with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308, for Muscle Group VIII function (extension of wrist, fingers, and thumb; abduction or thumb), a 10 percent rating (for dominant and non-dominant extremity) is assigned for muscle injury that is moderate.  A 20 percent rating (for dominant and non-dominant extremity) is warranted for a muscle injury that is moderately severe.  A 30 percent rating is assigned for a muscle injury that is severe in the dominant extremity (20 percent rating is assigned for muscle injury that is severe in the non-dominant extremity).  

Additionally, under these criteria, the cardinal signs and symptoms of muscle disability include loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c).

A moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  

Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

The service treatment records reflect that in January 1969, the Veteran sustained multiple, small, superficial fragment wounds of the left hand.  A February 1969 hospital admission record reflects that the wounds were debrided but subsequently became infected.  No wound closure was performed and the wounds were allowed to heal spontaneously.  The Veteran exhibited marked limitation of motion of the third and fourth digits of the left hand; partial laceration of one or both extensor tendons was suspected.  Subsequent February 1969 hospital discharge record reflected 20 degrees loss of active flexion; sensation and arterial supply intact; no motor, nerve, or tendon involvement; and unremarkable radiologic evaluation except for evidence of retainted metallic fragments over the proximal phalanx, 4th digit.  The final diagnosis was open left hand wound, with no artery or nerve involvement and with retained metallic fragments in the soft tissue.  May 1970 report of separation examination noted only scar of the left hand and left leg.

In the report of April 2009 VA hands, thumb and fingers examination, the examiner noted that the Veteran was right hand dominant and sustained shrapnel injury to dorsum of his left hand.  The Veteran complained of pain and stiffness in his left index finger and stiffness in his left thumb.  There were no complaints of decrease in hand strength or decrease in dexterity.

Objectively, there was not objective evidence of pain.  In the index finger, on range of motion, extension of the DIP joint was abnormal (extension was limited by 30 degrees).  Extension of the PIP and MP joints was normal; and, there was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger.  Range of motion of all other fingers of the left hand was normal.  There was a noted 25 cm scar from the midportion of the dorsum to the proximal portion the middle finger.  The scar was well-healed (appearance was very similar to adjacent normal skin); it was nontender and not adherent; and, the scar did not interfere with joint function.  There was also a noted 4-cm circumferential scar across the proximal portion of the left index finger.  The scar was well-healed (appearance was very similar to adjacent normal skin); it was nontender and not adherent; and, the scar did not interfere with joint function.  X-ray reports showed retained tiny metallic objects in the region of the 3rd and 4th MCP joints and the proximal phalanges of the 3rd and 4th digits, mostly in the soft tissue.  Additionally, there was minimal osteoarthritis of the radial carpal, metacarpal joint of the thumb and the 1st MCP joint.

The diagnosis was residuals of injury from shrapnel wound to the left hand with retained metallic fragments and evidence of osteoarthritis of the thumb and index finger.  It was noted that the disability had no effect on the Veteran's usual daily activities.

Considering the evidence of record in light of the above-noted criteria for evaluating muscle disabilities, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger at any point since the effective date of the award of service connection.

The evidence reflects that the Veteran's muscle injury residuals are no more than moderate.  The type of wound was from shrapnel fragments and there was evidence of residuals of debridement and prolonged infection, which are indicative of moderate muscle disability.  There was some complaint of the cardinal signs and symptoms of muscle disability (pain and stiffness) and small scars, also consistent with moderate muscle injury.  However, the symptoms did not indicate moderately severe muscle injury warranting a higher, 20 percent rating.  The wound was not through and through or deep penetrating by small high velocity missile or large low velocity missile, did not include entrance and exit scars indicating the track of the missile through one or more muscle groups, or indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.

The Board is aware that the Veteran has developed some osteoarthritis of the thumb and index finger of the left hand.  However, this finding, alone, provides no basis for higher rating.  In this regard, the Board notes that the evidence reflects that Veteran had limited range of motion in the index finger only (extension was limited by 30 degrees).  However range of motion in all the other fingers, including the thumb was normal.  To warrant a rating, in excess of 10 percent on the basis of limitation of motion of the fingers, the evidence must show limitation of motion of the thumb.  However, in case, the evidence reflects that range of motion of the thumb is normal.  

The record also presents no other basis for assigning a higher rating for the residuals of shell fragment wound under consideration.  The Board notes that the medical records include references to residual scars.  While, in appropriate cases, a separate, compensable rating may assigned for such scars, here, the noted scars are not shown to be of the size, in the location, or to have any of the characteristics (such as objectively-demonstrated pain, or resulting in limitation of function) to warrant assignment of a compensable rating under the applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect for claims filed prior to October 23, 2008). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating, pursuant to Fenderson (cited above), and that the claim for an initial rating in excess of 10 percent for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any time pertinent to this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

  
ORDER

Service connection for a low back disorder is denied.

Service connection for arthritis of the joints is denied.

Service connection for hypertension, to include as secondary to service-connected PTSD is denied.

An initial rating in excess of 10 percent for residuals of shell fragment wound to the left hand, with retained metallic fragments and osteoarthritis of the thumb and index finger, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


